DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-4, 6-15, and 17-21 are pending.
Claims 1 and 12 are currently amended.
Claims 5 and 16 are cancelled.
Claims 1-4, 6-15, and 17-21 are examined.

Priority
This application is a CON of 16/669,151 10/30/2019
16/669,151 is a CIP of 16/411,944 05/14/2019
16/411,944 is a DIV of 14/920,392 10/22/2015 PAT 10335452
14/920,392 has PRO 62/151,384 04/22/2015
14/920,392 has PRO 62/068,357 10/24/2014

Withdrawn Rejection
The rejection of claims 3, 6-9, 14, and 17-19 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C 112, 4th paragraph, is withdrawn because the amendments overcome the rejection of record.
The rejection of claims 1-4, 6-15, and 17-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sanyal et al. (Gastroenterology, 2008, Vol. 134(5), pp. 1360-1368, cited in IDS #34) is withdrawn because the new limitation of IV bolus injection overcomes the rejection of record.
The rejection of claims 5 and 16 under 35 U.S.C. 103 as being unpatentable over Sanyal et al. in view of Terlipressin product label (IS Pharmaceuticals Limited. Version 3.1, 06/2015) because applicant’s argument of Terlipressin product label as a postdated reference is persuasive.
The rejection of claims 1-4, 6-15, and 17-21 on the ground of nonstatutory double patenting as being unpatentable over U.S. Patent No. 10,335,452 B2 in view of Sanyal et al. is withdrawn because neither prior art teaches IV bolus administration of terlipressin.
The provisional rejection of claims 5 and 16 on the ground of nonstatutory double patenting as being unpatentable over U.S. Patent No. 10,335,452 B2 in view of Sanyal et al. and Terlipressin product label is withdrawn because none of the prior art teaches IV bolus administration of terlipressin.
The provisional rejection of claims 1-4, 6-15, and 17-21 on the ground of nonstatutory double patenting as being unpatentable over copending Application No. 16/669,151  in view of Sanyal et al. is withdrawn because the copending Application No. 16/669,151 has been abandoned.  

New Ground of Rejection
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-4, 6-9, 12-15 and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lucassin Product Information (August 2012).
Claim 1 is drawn to a method of improving kidney function in a patient having type 1 hepatorenal syndrome (HRS-1) comprising:
(i) administering, to the patient, about 0.5 mg to about 1 mg of terlipressin every 6 hours for up to 3 days; wherein the terlipressin is administered as an IV bolus injection;
(ii) measuring serum creatinine in the patient after 3 days administration; and
(iii) comparing the measured serum creatinine to a baseline serum creatinine level, wherein:
(a) if serum creatinine decreased by at least 30%, continue administering about 0.5 mg to about 1 mg terlipressin every 6 hours;
(b) if serum creatinine has not decreased by 30%, administering about 1 mg to about 2 mg of terlipressin every 6 hours; and
(c) if serum creatinine is at or above the baseline serum creatinine level, discontinue administering terlipressin.
MPEP 2144.04 (II) states “The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met.” The three contingent limitations (iii)(a), (iii)(b), and (iii)(c) are mutually exclusive. If one of the three limitations (iii)(a)-(iii)(c) is taught by a prior art, the limitation is satisfied. 
LUCASSIN Product Information teaches administration of terlipressin to improve renal (kidney) function in patients with hepatorenal syndrome type 1 (p2, last para/Clinical Trials). LUCASSIN Product Information teaches 0.85 mg terlipressin administered every 6 hours by slow intravenous bolus injection. If serum creatinine (SCr) has not decreased by at least 30% from the baseline value after 3 days, the dose can be increased to two vials of LUCASSIN (1.7 mg terlipressin) every 6 hours (p11, Dosage and Administration-p1), reading on the limitation (i) and (iii)(b). The limitations of (iii)(a) and (iii)(c) are contingent when the limitation of (iii)(b) has been met. Lucassin Product Information teaches patients were monitored for up to 180 days after administration of first dose. Primary endpoints included: Treatment success at Day 14 (two serum creatinine [SCr] levels ≤132.6 μmol/L 48 ± 24 h apart without intervening SCr ≥221 μmol/L (p3, para 2), reading on the limitation of (ii) and satisfying claims 1 and 12. 
With respect to claims 2, 4, 13, and 15, Lucassin Product Information teaches Treatment success at Day 14 (two serum creatinine [SCr] levels ≤132.6 μmol/L 48 ± 24 h apart (p3, para 2) for a maximum of 14 days (p3, Fig 1).

    PNG
    media_image1.png
    560
    872
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    273
    812
    media_image2.png
    Greyscale
With respect to claims 3, 6, and 14, LUCASSIN Product Information shows reversal of a complication factor serum creatinine as a result of terlipressin treatment in HRS-1 patients (p3, Table 1).

    PNG
    media_image3.png
    587
    832
    media_image3.png
    Greyscale
With respect to claim 17, LUCASSIN Product Information teaches terlipressin decreases serum creatinine by at least 30% in certain HRS-1 patients (p11, dosage & administration-para 1). 
With respect to claims 7-9 and 18-19, LUCASSIN Product Information shows the patient is alive at day 90 after starting administering the terlipressin (p4, Fig 2).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10-11 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Lucassin Product Information (August 2012) as applied to claims 1-4, 6-9, 12-15, 17-19, and further in view of Sanyal et al. (Gastroenterology, 2008, Vol. 134(5), pp. 1360-1368, cited in IDS 7/30/2021).
Claim 10 is drawn to the patient has Systemic Inflammatory Response Syndrome (SIRS).
Lucassin Product Information teaches IV bolus administration of terlipressin to treat a HRS-1 patient to improve kidney function as applied to claims 1-4, 6-9, 12-15, and 17-19 above.
Lucassin Product Information do not explicitly teach a treated HRS-1 patient having Systemic Inflammatory Response Syndrome.
Similarly, Sanyal et al. teach a method of reversing type 1 hepatorenal syndrome shown above (p1364, Fig 1). Sanyal et al. teach administering terlipressin at 1 mg intravenously every 6 hours to a patient with type 1 hepatorenal syndrome. Sanyal et al. teach creatinine is evaluated daily during treatment (p1361, para 2). Sanyal et al. teach the dose of terlipressin was doubled on day 4 (to 2 mg) if the serum creatinine (SCr) level did not decrease by 30% of baseline after 3 days of terlipressin administration (p1361, col 2, para 2), reading on the limitations (i)-(ii), and (iii)(a)-(iii)(b). Sanyal et al. further teach patients could receive study drug for a maximum of 14 days but were to be discontinued from the study earlier for treatment failure (p1361, col 2, para 3), reading on the limitation of (iii)(c). Sanyal et al. further teach the terlipressin treated patient having Systemic Inflammatory Response Syndrome (p1364, col 2, last para), reading on the limitation in claims 10 and 20.
With respect to claims 11 and 21, Lucassin Product Information teaches terlipressin in combination of albumin to treat a HRS-1 patient (p3, para 1) and Sanyal et al. teach the method of administrating terlipressin further comprising administration of albumin at a dosage of 100 g on day 1 and 25 g daily until end of treatment (p1361, para 2).
One of ordinary skill in the art before the effective filing date of this invention would have found it obvious to administer terlipressin to treat a HRS-1 patient having Systemic Inflammatory Response Syndrome because (a) Lucassin Product Information teaches IV bolus administration of terlipressin to treat a HRS-1 patient (p2, last para/Clinical Trials) and (b) Sanyal et al. teach the terlipressin treated patient having Systemic Inflammatory Response Syndrome (p1364, col 2, last para). The combination would have reasonable expectation of success because both references teach administration of terlipressin to treat a HRS-1 patient. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
1.	Claims 1-4, 6-15, and 17-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 6-7, and 11-14 of U.S. Patent No. 10,335,452 B2 (the ‘452 patent, cited in IDS #3 dated 7/30/2021) in view of Lucassin Product Information (August 2012).
Claim 1 of the ‘452 patent disclosed a method of treating an identified patient with type 1 hepatorenal syndrome (HRS-1) patient having Systemic Inflammatory Response Syndrome (SIRS).
Claim 6 of the ‘452 patent disclosed terlipressin administered to the patient is in the range of about 0.5 mg to about 2.0 mg every 4 to 6 hours.
Claim 7 of the ‘452 patent disclosed determination/measurement of serum creatinine level during the initial 1 to 4 days of terlipressin administration.
Claim 12 of the ‘452 patent disclosed administration of terlipressin reverses one or more complication factors.
Claims 1, 6-7, and 12 of the ‘452 patent do not teach IV bolus administration of terlipressin.
LUCASSIN Product Information teaches administration of terlipressin to improve renal (kidney) function in patients with hepatorenal syndrome type 1 (p2, last para/Clinical Trials). LUCASSIN Product Information teaches terlipressin administered by slow intravenous bolus injection. LUCASSIN Product Information teaches if serum creatinine (SCr) has not decreased by at least 30% from the baseline value after 3 days, the dose can be increased to two vials of LUCASSIN (1.7 mg terlipressin) every 6 hours (p11, Dosage and Administration-p1). Because both references teach administration of terlipressin to treat a HRS-1 patient, one of ordinary skill in the art before the effective filing date of this invention would have found it obvious to administer terlipressin by slow intravenous bolus injection because LUCASSIN Product Information teaches terlipressin administered by slow intravenous bolus injection, reading on the instant claims 1 and 12. The combination would have reasonable expectation of success because both references teach administration of terlipressin to treat a HRS-1 patient. 
Claim 1 of the ‘452 patent disclosed the treated HRS-1 patient having Systemic Inflammatory Response Syndrome (SIRS), satisfying the instant claims 10 and 20.
Claim 11 of the ‘452 patent disclosed the patient treated up to a maximum of 100 g per day of albumin for each day of the time period with terlipressin treatment, satisfying the instant claims 11 and 21.
Claims 12-13 of the ‘452 patent disclosed administration of terlipressin reverses one or more complication factors, satisfying the instant claims 3, 6, 14, and 17.
Claim 14 of the ‘452 patent disclosed reversal of one or more complicating factors reduces mortality from an associated complication within a 90 day window starting with administering the terlipressin, satisfying the instant claim 7.

    PNG
    media_image1.png
    560
    872
    media_image1.png
    Greyscale
With respect to claims 2, 4, 13, and 15, Lucassin Product Information teaches Treatment success at Day 14 (two serum creatinine [SCr] levels ≤132.6 μmol/L 48 ± 24 h apart (p3, para 2) for a maximum of 14 days (p3, Fig 1).

    PNG
    media_image3.png
    587
    832
    media_image3.png
    Greyscale
With respect to claims 8-9 and 18-19, LUCASSIN Product Information shows the patient is alive at day 90 after starting administering the terlipressin (p4, Fig 2).








2.	Claims 1-4, 6-10, 12-15, and 17-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9 and 11 of copending Application No. 16/411,944 (the ‘944 application) in view of Lucassin Product Information (August 2012).
Claim 9 of the ‘944 application disclosed administration of terlipressin to treat a HRS-1 patient with SIRS as follows.

    PNG
    media_image4.png
    528
    506
    media_image4.png
    Greyscale

Claim 11 of the ‘144 application disclosed administration of terlipressin as a slow IV bolus injection over 2 minutes every 4 to 6 hours for at least 4 days.
Claim 9 or 11 of the ‘144 application does not explicitly teach a dosage of administered terlipressin.
LUCASSIN Product Information teaches administration of terlipressin to improve renal (kidney) function in patients with hepatorenal syndrome type 1 (p2, last para/Clinical Trials). LUCASSIN Product Information teaches 0.85 mg terlipressin administered every 6 hours by slow intravenous bolus injection. If serum creatinine (SCr) has not decreased by at least 30% from the baseline value after 3 days, the dose can be increased to two vials of LUCASSIN (1.7 mg terlipressin) every 6 hours (p11, Dosage and Administration-p1), reading on the limitation (i) and (iii)(b). The limitations of (iii)(a) and (iii)(c) are contingent when the limitation of (iii)(b) has been met. Lucassin Product Information teaches patients were monitored for up to 180 days after administration of first dose. Primary endpoints included: Treatment success at Day 14 (two serum creatinine [SCr] levels ≤132.6 μmol/L 48 ± 24 h apart without intervening SCr ≥221 μmol/L (p3, para 2), reading on the limitation of (ii) and satisfying claims 1 and 12. 
With respect to claims 2, 4, 13, and 15, Lucassin Product Information teaches Treatment success at Day 14 (two serum creatinine [SCr] levels ≤132.6 μmol/L 48 ± 24 h apart (p3, para 2) for a maximum of 14 days (p3, Fig 1).
With respect to claims 3, 6, and 14, LUCASSIN Product Information shows reversal of a complication factor serum creatinine as a result of terlipressin treatment in HRS-1 patients (p3, Table 1).
With respect to claim 17, LUCASSIN Product Information teaches terlipressin decreases serum creatinine by at least 30% in certain HRS-1 patients (p11, dosage & administration-para 1). 
With respect to claims 7-9 and 18-19, LUCASSIN Product Information shows the patient is alive at day 90 after starting administering the terlipressin (p4, Fig 2).
This is a provisional nonstatutory double patenting rejection.

Maintained Rejection
Claims 1-4, 6-15 and 17-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 36-37, 39-40, 45-47, 49, 56 and 58 of copending Application No. 17/083,409 (the ‘409 application) in view of Sanyal et al. (Gastroenterology, 2008, Vol. 134(5), pp. 1360-1368, cited in IDS #34).
Claim 36 of the ‘409 application disclosed administration terlipressin to treat a HRS patient as follows.

    PNG
    media_image5.png
    795
    1138
    media_image5.png
    Greyscale

Claim 45 of the ‘409 application disclosed the initial dosage of terlipressin at 0.85 mg and the modified dosage at 1.7 mg.
Claim 36 or 45 of the ‘409 application do not specify the treated patient as HRS-1 patient.
Sanyal et al. teach Hepatorenal syndrome (HRS) type 1 is a progressive functional renal failure in subjects with advanced liver disease (p1360, Background & Aim). Sanyal et al. teach administering terlipressin at 1 mg intravenously every 6 hours to treat a patient with type 1 hepatorenal syndrome. Sanyal et al. teach creatinine is evaluated daily during treatment (p1361, para 2). Sanyal et al. teach the dose of terlipressin was doubled on day 4 (to 2 mg) if the serum creatinine (SCr) level did not decrease by 30% of baseline after 3 days of terlipressin administration (p1361, col 2, para 2). Sanyal et al. further teach patients could receive study drug for a maximum of 14 days but were to be discontinued from the study earlier for treatment failure (p1361, col 2, para 3). Because both the ‘409 application and Sanyal et al. teach a method of administering terlipressin to treat a patient having hepatorenal syndrome, one of ordinary skill in the art before the effective filing date of this invention would administer terlipressin taught by the ‘409 application to treat a HRS-1 patient taught by Sanyal et al. Thus, claim 36 of the ‘409 application in view of Sanyal et al. is obvious to the instant claims 1 and 12.
Claims 46 and 56 of the ‘409 application are substantially the same method according to claim 36 of the ‘409 application in view of Sanyal et al. Thus, claims 46 and 56 of the ‘409 application are further satisfying the instant claims 1 and 12.
Claims 37, 39-40, 47, 49, and 58 of the ‘409 application disclosed reversal of one or more complicating factors in terlipressin treated patients, satisfying the instant claim 6.

    PNG
    media_image6.png
    434
    731
    media_image6.png
    Greyscale
With respect to the instant claims 2 and 13, Sanyal et al. teach the terlipressin treatment decreases in serum creatinine to ≤ l.5 mg/dL for at least 48 hours (p1360, col 1, Methods). Sanyal et al. further teach creatinine is evaluated daily during treatment (p1361, para 2).

    PNG
    media_image7.png
    402
    517
    media_image7.png
    Greyscale
With respect to the instant claims 3-4, 14-15, and 17, Sanyal et al. show administration of terlipressin to the patient reverses HRS-1 for a maximum of 14 days (p1364, Fig 1).
With respect to the instant claims 7-9 and 18-19, Sanyal et al. show terlipressin reduces complicated factors and mortality of HRS-1 patients within 90 days window shown above (p1364, Fig 3).
With respect to the instant claims 10 and 20, Sanyal et al. teach the terlipressin treated patient has Systemic Inflammatory Response Syndrome (p1364, col 2, last para).
With respect to the instant claims 11 and 21, Sanyal et al. teach the method further comprising administration of albumin at a dosage of 100 g on day 1 and 25 g daily until end of treatment (p1361, para 2).
This is a provisional nonstatutory double patenting rejection.

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIA-HAI LEE whose telephone number is (571)270-1691. The examiner can normally be reached Mon-Fri from 9:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J.L/Examiner, Art Unit 1658                                                                                                                                                                                                        
29-April-2022
/ARADHANA SASAN/Primary Examiner, Art Unit 1615